DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action addresses claims 1, 2, 4-7, and 9-18.  The claims remain rejected under 35 USC 103 for the reasons of record.  Accordingly, this action is made final. 


Claim Rejections - 35 USC § 103
Claims 1, 2, 4-7, 9-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al (US 6074773).  
	Regarding claim 1, the reference is directed to an electrode for a fuel cell and a method of manufacturing.  The method comprises the steps of preparing a catalyst comprising a porous carrier and a catalyst material (col. 5/line 64); subjecting the catalyst, a solvent, and an ionomer to a vacuum and/or an elevated pressure (abstract, col. 6/line 28), and infiltrating the ionomer into pores of the carrier (abstract).  Regarding the limitation of introducing the catalyst, solvent and ionomer “into a chamber,” such action would inherently be carried out at least in the case of using a vacuum impregnation method, as a sealed chamber would be necessary to create the disclosed vacuum conditions.  Regarding claim 2, the carrier is carbon black (col. 5/line 63).  Regarding claim 4, the catalyst is Pt (col. 5/line 64).  Regarding claim 6, the solvent is water (col. 6/line 29).  Regarding claim 7, the ionomer comprises perfluorosulfonic acid (col. 6/line 29).  Regarding claim 9, the infiltrating step comprises stirring (col. 6/line 12) while under vacuum.  Further, the step of applying pressure while stirring is considered to be anticipated; the reference teaches that impregnation may happen under vacuum, pressure, or both sequentially (col. 3/line 66, col. 5/line 40).  Regarding claim 14, the catalyst metal is coupled to the outer surface of the carrier and to an inner surface of each of the pores, and the ionomer contacts catalyst coupled to the inner surface (col. 2, line 35 et seq.).  Regarding claim 15, a catalyst slurry is coated on a substrate to manufacture an electrode (col. 6/line 42).  
	The reference does not expressly teach the average diameter of the pores being 5-30 nm (claim 1), the radius of gyration of the polymer (claim 1), the order of the steps recited in claim 5, the parameters of the impregnation under pressure (claims 10-13), the particular electrode coating method (claim 17), or the drying parameters of the electrode (claim 18).
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because in the case of claim 3, the reference teaches that the pores have “aperture sizes less than 0.1 micron” (col. 2/line 6).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (In re Wertheim, 191USPQ 90; In re Woodruff, 16 USPQ2d 1934).  The claimed average diameter of 5-30 nm is therefore rendered obvious.
	Further regarding claim 1, which recites that the “radius of gyration” of the polymer is 5 nm or less, it would be obvious to use a polymer with small enough chain size (or molecular weight) so as to fit into the micropores of Wilkinson et al.  Accordingly, the claimed range would be rendered obvious.  

	Regarding claim 5, this claim recites that the catalyst is introduced into the chamber, a negative pressure is applied, and the solvent and ionomer are introduced into the chamber together with inert gas.  Claim 12 also recites that inert gas is introduced into the chamber to apply pressure.  These limitations are rendered obvious based on the disclosure that the vacuum and pressure application can happen sequentially (col. 3/line 66), and further, it is taught that “the electrocatalyst particles may be subjected to reduced pressure or a vacuum to evacuate the pores and then contacted with the impregnant” (emphasis added) (col. 3/line 60).  These disclosures suggest the method of applying the vacuum to the catalyst particles first, then contacting with solvent and ionomer under pressure after the particles are evacuated.  Further, the use of inert gas to apply pressure to a mixture would be obvious to one skilled in the art as this is a well known method of creating/applying gas pressure.  Accordingly, the claims are rendered obvious. 
	Regarding claims 10, 11, and 13, these claims recite parameters of the pressure application process.  It would be obvious to apply heat at a temperature above room temperature, as recited in claim 10, as this would improve mixing and lower mixture viscosity.  Further, the position is taken that claim 10 further limits an optional component (heat application) of claim 9 and therefore is also met by the reference for this additional reason.  Regarding claim 11, the disclosure of “elevated pressure” throughout the reference renders obvious the claimed range of 2-200 bar, as it would be well within the skill of the art to use a pressure in the range of, e.g., 2-10 bar to carry out the claimed process.  Regarding claim 13, the reference teaches a stirring time under vacuum of 3 hours (col. 6/line 20).  However, the claimed range of 24-48 hours under pressure would be rendered obvious as it would be within the skill of the art to provide as long a time as necessary to complete a satisfactory impregnation of the ionomer. 
	Regarding claim 17, this claim recites various coating methods of the catalyst ink on a substrate.  Several of these methods (screen printing, doctor blade, slot die) are very well known and this claim is therefore rendered obvious.
	Regarding claim 18, the drying conditions of the electrode can be routinely optimized by one skilled in the art and the claimed ranges of time and temperature therefore do not distinguish over the reference.  
	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. as applied to claims 1, 2, 4-7, 9-15, 17 and 18 above, and further in view of Burton et al (US 20170033369) 
	Wilkinson et al. does not expressly teach that the substrate on which the catalyst ink is coated is release paper comprising one of PEN, PET, or PTFE, as recited in claim 16.
	Burton et al. is directed to a catalyst layer for a fuel cell.  In [0090], the reference teaches that the electrodes are made by a process of depositing catalyst ink on a PTFE decal transfer substrate, and then laminated to a membrane to form a membrane electrode assembly. 
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As such, it would have been obvious to use PTFE release paper in the method of Wilkinson et al.
Response to Arguments
5. 	Applicant’s arguments filed September 14, 2022 have been fully considered but they are not persuasive.  Applicants state that in Wilkinson, “it is not possible to easily derive adjustments for the rotation radius (less than 5 mm[sic]) of the polymer chain of the ionomer only with the fact that the catalyst pores are 0.1 µ (=100 nm).”  In response, the position is maintained that it would have been within the skill of the art to adjust the rotation radius of the polymer based on the size of the pores.  Although Wilkinson et al. do not discuss this, it is noted that the concept of adjusting pore size of a coated object or radius of gyration of a polymer to be coated based on the relationship therebetween is known in the prior art.  For example, Levendusky et al (US 20140262790) at [0036] teaches “For example, the pore size of the sulfate-phosphate oxide pores may be selected to facilitate flow of certain polymers therein, e.g., by creating sulfate-phosphate oxide pores having an average pore size that coincides with the radius of gyration of the polymer to be used to the treat the aluminum alloy base 10.”  Similar teachings are also found in [0042] and [0045]).  The passages provide evidence that the radius of gyration of a polymer was known in the prior art to be related to pore size of an object to be coated to achieve desired coating properties.  It would have been obvious to use a radius of gyration in Wilkinson that was the same as, or less than, the average pore size to provide adequate pore impregnation.  As noted above, the claimed pore size (5-30 nm) is encompassed by the range of Wilkinson (less than 100 nm).  Accordingly, Applicant’s arguments are not persuasive.   


Conclusion
6. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
December 7, 2022